Citation Nr: 0947402	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in October 2009; a transcript of the hearing is 
associated with the claims file. 

In connection with his May 2007 substantive appeal, the 
Veteran indicated that he experienced a stroke in October 
2004 and was on medication for high cholesterol and high 
blood pressure.  He further stated that he had been informed 
that stress is the number one cause of high blood pressure.  
The Board also notes that the Veteran submitted an audiogram 
in February 2009.  In this regard, while the most recent 
rating decision issued in January 2006 fails to show 
bilateral hearing loss as a service-connected disability, 
such appears to be an error as the Veteran was granted 
service connection for bilateral hearing loss, evaluated as 
noncompensably disabling, in June 1972.  If the Veteran 
wishes to file claims of entitlement to service connection 
for a stroke, high cholesterol, and/or high blood pressure, 
to include as secondary to PTSD, or a claim of entitlement to 
a compensable rating for bilateral hearing loss, he should 
inform the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his October 2009 Board hearing and in documents of record, 
the Veteran contends that his PTSD is more severe than as 
reflected by the currently assigned rating.  Therefore, he 
claims that he is entitled a rating in excess of 50 percent 
for PTSD.

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his PTSD.  In 
this regard, the Board observes that he was last examined by 
VA in January 2006 for his PTSD.  At his October 2009 Board 
hearing, the Veteran testified that such service-connected 
disability has increased in severity since such time.  In 
this regard, he indicated that, for example, he often 
experiences suicidal ideation and forgetfulness.  At his 
January 2006 VA examination, the Veteran had denied 
experiencing such symptomatology.  Therefore, a remand is 
necessary in order to schedule the Veteran for an appropriate 
VA examination in order to assess the current nature and 
severity of such service-connected disability.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also finds that a remand is necessary in order to 
obtain outstanding treatment records.  In this regard, the 
Veteran testified at his October 2009 Board hearing that he 
received counseling from the Merritt-Peralta Institute 
through Kaiser Permanente and from the Oakland VA Vet Center.  
After securing any necessary authorization forms, all 
identified records not already contained in the claims from 
such facilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorization forms from the Veteran, 
obtain all identified records not already 
contained in the claims file from the 
Merritt-Peralta Institute through Kaiser 
Permanente and the Oakland VA Vet Center.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above 
development, the Veteran should be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiners should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected PTSD, 
to include the impact such disability has 
on his employability.

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


